Citation Nr: 1108518	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic arthritis of the left ankle.



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel









INTRODUCTION

The Veteran had active military service from November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both a January 2009 rating decision and a March 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By way of the January 2009 decision, the RO granted the Veteran service connection with an initial 10 percent disability rating effective October 17, 2008, the date of the Veteran's claim.  During the pendency of the appeal the March 2009 rating decision continued the Veteran's 10 percent disability rating, effective the date of his claim, October 17, 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of the January 2009 decision, the RO granted the Veteran service connection for posttraumatic arthritis of the left ankle with an initial 10 percent disability rating effective October 17, 2008, the date of the Veteran's claim; this was then continued by the March 2009 rating decision.  The Veteran's service-connected posttraumatic arthritis of the left ankle was granted a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating assigned due to marked limitation of motion.  The Board notes that normal range of motion for the ankle is comprised of plantar flexion to 45 degrees, and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded VA examinations in January 2009, April 2009, and September 2009.  At the Veteran's last VA examination in September 2009 his range of motion for dorsiflexion was from 0 degrees to 20 degrees and plantar flexion was from 0 degrees to 40 degrees.  In a September 2009 statement the Veteran stated that he had an upcoming appointment with his VA podiatrist to receive another steroid shot and that there was a possibility that his podiatrist wanted him to have surgery and take five days off of work.  The Board finds that a remand is warranted to obtain all of the Veteran's relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The Board also finds that if and only if the Veteran's treatment records show an increase in severity with the Veteran's posttraumatic arthritis of the left ankle then he should be afforded a new VA examination.  If a VA examination is warranted then the examiner should opine on the nature and severity of the Veteran's posttraumatic arthritis of the left ankle; the VA examiner should include any effects the Veteran's service-connected disability has on his employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

All relevant records should be obtained from the Veteran's VA podiatrist at the VA Medical Center in Pittsburgh, Pennsylvania.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  If and only if the Veteran's treatment records show an increase in disability then the Veteran should be afforded a VA examination to determine the current severity of his posttraumatic arthritis of the left ankle.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder, the relevant factual background provided in this remand, and the results of the examination, the examiner should discuss the current nature and severity of the Veteran's posttraumatic arthritis of the left ankle.  The examiner should also state what if any effects the Veteran's service-connected disability has on employment.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


